Citation Nr: 1342312	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-34 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 12, 2008, for the assignment of a 20 percent rating for status post left shoulder injury repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2009, which granted a 10 percent rating for the Veteran's left shoulder disability, effective from September 4, 2008.  The Veteran, within one year of the January 2009 rating decision, expressed disagreement with both the rating and the effective date. 

In February 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  A transcript is of record.

In July 2012, the Board awarded a 20 percent rating for the Veteran's left shoulder disability, effective from August 12, 2008.  The above-captioned matter was remanded for further development.

The Board has considered documentation included in the Virtual VA and VBMS systems in reaching the determination below.  Aside from a brief from the Veteran's representative, no new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the appeal must be remanded for further development of the record.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Here, the Board remanded the claim in July 2012 in an effort to try and secure VA treatment records from late 1982 and/or early 1983 that could possibly constitute an informal claim for increase. 

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3). 

The Board noted that the pertinent treatment was received at the Brecksville VAMC, which recently closed or was closing, as well as the Wade Park VA facility.  Additionally, the record suggested that the wrong middle initial may have been used in the records.  The RO was directed to request records of both of these facilities using both the incorrect initial (N), and the correct initial (W) to maximize the chances of obtaining the records.  

Three requests for made, and it appears that the VAMC's response was based on the latter two requests, as copies of these requests were attached to the negative reply.  In the first of these, a November 2012 request, the incorrect middle initial used by VA in 1982 was not identified.  The next request of January 2013 limited the search to two specific dates (December 3, 1982 and January 12, 1983), made no mention of treatment occurring at the Brecksville location, and made no mention of any incorrect middle initial being on the records.

In April 2013, the Veteran continued to present argument regarding the details of his treatment at these locations in December 1982 and January 1983.

The Board cannot find that substantial compliance with the July 2012 remand directives has been achieved.

Accordingly, the case is REMANDED for the following action:

1.  Using the information contained on the VA Form 10-7131, dated in December 1982, request the record(s) of the Veteran's treatment on December 3, 1982, in the Brecksville, Ohio, VAMC.  The diagnosis at the time was rule out subluxation of the left side (this last word is unclear).  Provide all needed information to obtain the record from the appropriate records repository. 

In this regard, if the record has not been archived to some other location, the RO should be aware that the Brecksville VAMC has been, or shortly will be, closed, and thus, records may need to be requested from the Wade Park campus of the Louis Stokes Cleveland VAMC. 

In addition, please note that the December 1982 Form 10-7131 has the wrong middle initial for the Veteran, so the search request should note both the initial used on that form and the correct initial, to maximize the chances of obtaining the record.

Any additional follow-up records should be obtained as well, to include an orthopedic consult in January 1983, most likely, January 12, 1983, at the Wade Park VA facility. All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

The RO must ensure that the request identifies both the Brecksville, Ohio, VAMC and the Wade Park VA facility as sources of treatment.  The request must also state that records could be under the Veteran's name using the incorrect middle initial (N) and/or the correct middle initial (W).

2.  If additional pertinent records are obtained, determine whether the treatment records constitute an informal claim for increase, under 38 C.F.R. § 3.157, and, if so, whether the claim has remained open. If so, take all necessary action to rate the condition during the appropriate time period.

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim for entitlement to an effective date earlier than August 12, 2008, for the assignment of a 20 percent rating for status post left shoulder injury repair, to include whether an informal claim was filed in December 1982 or January 1983.  If the decision is less than a full grant of the benefit sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


